Citation Nr: 0216323	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  99-22 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation higher than 40 
percent for shortening of the right leg.

2.  Entitlement to an increased evaluation for the residuals 
of a gunshot wound to the medial aspect of the right thigh 
injuring muscle group XIV, currently evaluated as 40 percent 
disabling.

3.  Entitlement to an increased evaluation for a scar on the 
lateral aspect of the right thigh, currently evaluated as 10 
percent disabling.

4.  Entitlement to an initial evaluation higher than 10 
percent for deformity of the inferior articular plates of L-
3, L-4 and L-5.

5.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.

6.  Entitlement to an initial evaluation higher than 10 
percent for tinnitus.

7.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.

8.  Entitlement to the assignment of separate ratings for 
right knee arthritis and internal rotation of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to January 
1971.  He participated in combat duties in the Republic of 
Vietnam.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which granted a separate evaluation 
of 40 percent for shortening of the right leg, granted 
service connection for a back disability, left ear hearing 
loss and tinnitus, and continued the disability evaluations 
for post-traumatic stress disorder, scars of the right thigh, 
and muscle damage residuals of a gunshot wound to the right 
thigh.  The veteran requested that higher disability 
evaluations be assigned for all disabilities.

This matter also comes to the Board on appeal from a December 
2000 rating decision of the same RO which denied entitlement 
to the assignment of separate ratings for right knee 
arthritis and internal rotation of the right leg.  That 
rating decision granted a separate 10 percent evaluation for 
scarring of the medial portion of the right thigh, but the 
veteran did not appeal the assignment of that evaluation.

The Board notes that the veteran submitted a claim of 
entitlement to service connection for a heart disorder in May 
2001.  It does not appear that this issue has been addressed 
by the RO.  As such, it is referred to the RO for 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a three inch shortening of the right leg 
due to a gunshot wound.

3.  The veteran has a severe impairment of function in muscle 
group XIV of the right leg due to a gunshot wound.

4.  The veteran has a scar on the lateral aspect of his right 
thigh that is tender and painful, but does not cause 
limitation of motion.

5.  The veteran experiences pain on motion in his lower back 
due to deformity of the inferior articular plates at L-3, L-4 
and L-5.

6.  The veteran experiences social impairment due to symptoms 
of post-traumatic stress disorder, including chronic sleep 
impairment, anxiety and isolation.  He does not experience 
occupational impairment.

7.  The veteran experiences recurrent bilateral tinnitus.

8.  The veteran has auditory thresholds in the left ear at 
500, 1000, 2000, 3000, and 4000 Hertz of 20, 15, 10, 10, and 
60 decibels, respectively, with a speech recognition score of 
80 percent.

9.  The veteran has arthritis of the right knee due to a 
gunshot wound which causes the additional disability of pain 
on motion.

10.  The internal rotation of the veteran's right leg does 
not cause additional disability for which a separate rating 
is required.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation higher than 40 
percent for shortening of the right leg have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.16, 4.71a, 
Diagnostic Code 5275 (2002).

2.  The criteria for an evaluation higher than 40 percent for 
the residuals of a gunshot wound to the medial aspect of the 
right leg injuring muscle group XIV have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.16, 4.73, 
Diagnostic Code 5314 (2002).

3.  The criteria for an evaluation higher than 10 percent for 
a scar on the lateral aspect of the right thigh have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.16, 
4.118, Diagnostic Code 7804 (2002).

4.  The criteria for an initial evaluation higher than 10 
percent for deformity of the inferior articular plates of L-
3, L-4, and L-5 have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Code 5295 (2002).

5.  The criteria for an evaluation higher than 30 percent for 
post-traumatic stress disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.16, 4.125-
4.130, Diagnostic Code 9411 (2002).

6.  The criteria for an initial evaluation higher than 10 
percent for tinnitus have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1-4.16, 4.78, Diagnostic Code 
6260 (2002).

7.  The criteria for an initial compensable evaluation for 
left ear hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 
6100 (2002).

8.  The criteria for a separate 10 percent rating for 
arthritis of the right knee have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1-4.16, 4.25, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5010-5261 (2002).

9.  A separate rating is not warranted for internal rotation 
of the right knee.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.14, 4.25 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of the claims on appeal has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA in detail in a letter dated in March 2001 and in 
supplemental statements of the case dated in December 2001 
and February 2002.  He was also advised of a change in the 
regulations by letter from the Board dated in October 2002.  
The Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that the veteran was clearly notified of the 
evidence necessary to substantiate his claims and the 
responsibilities attached to obtaining needed evidence.  
Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him a 
number of physical examinations.  It appears that all known 
and available medical records relevant to the issues on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Furthermore, the Board notes that the 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
the veteran's claim.  The veteran was afforded the 
opportunity to present testimony before an RO hearing officer 
and/or a member of the Board, but declined to do so, 
specifically withdrawing his most recent request for a 
hearing in August 2002.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  

I.
Right Leg and Back Disabilities

The veteran has written VA numerous letters regarding its 
need to take responsibility and to acknowledge that his 
disabilities are results of his military service, that he did 
not have any right leg disability prior to the gunshot wound 
he sustained during his service in the Republic of Vietnam.  
The veteran has pleaded with VA to acknowledge this fact by 
assigning a 100 percent disability evaluation for his right 
leg and back disabilities.

The Board notes that VA has acknowledged that the veteran's 
right leg and back disabilities are results of the gunshot 
wound he sustained during his combat service by awarding him 
service-connection benefits.  Disability evaluations, 
however, are determined by the application of the schedule of 
ratings which is based on average impairment of earning 
capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where entitlement to 
compensation has been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); where entitlement to compensation 
was established in the appealed rating decision and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disabilities to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran has appealed the assignment of all disability 
evaluations for his right leg and back disabilities stemming 
from the gunshot wound he sustained during his combat service 
in the Republic of Vietnam except the assignment of a 10 
percent evaluation for right hip strain secondary to his 
various right leg disabilities and the assignment of a 10 
percent evaluation for the scar on the medial aspect of his 
right thigh.  He is assigned separate ratings for the 
shortening of his right leg, the muscle damage caused by the 
gunshot wound, the scarring caused by the gunshot wound, the 
abnormality caused in his lower back due to his shortened 
right leg, and right hip strain secondary to the various 
right leg disabilities.  The veteran also requests that he be 
awarded separate ratings for arthritis which has developed in 
his right knee as a result of the gunshot wound and for the 
internal rotation of his right leg.

The evidence shows that the veteran has been treated for 
arthritis in the right knee since 1991, and that the treating 
physician diagnosed the arthritis as being a result of the 
gunshot wound and surgical repair of the right leg.  The 
veteran is treated periodically for right hip, knee and back 
pain and wears a shoe lift due to the shortening of his right 
leg which is the result of the gunshot wound sustained during 
service.  Although it appears from current medical evidence 
that the veteran has slightly less than a two inch shortening 
of the right leg, he was found upon VA examination in May 
1971 to have a three inch shortening from the anterior 
superior iliac spine to the medial malleolus, interpreted by 
the RO as a three inch shortening of the right leg.

Upon VA examination in May 1998, the veteran presented with a 
significant limp, using a cane and a built-up right shoe.  He 
related working as a railroad engineer on a full-time basis, 
missing work only for routine follow-up medical appointments.  
The veteran stated that he took medication for arthritis and 
complained of increased pain in his right knee and hip as 
well as in his lower back; he also complained of right knee 
weakness and easy fatigability.  And, the veteran stated that 
the scar on the medial aspect of his right thigh had a 
persistent, burning pain.  Upon examination, there was no 
evidence of bone disease or infection related to the plate in 
the right leg.  He had obvious subcutaneous tissue and muscle 
loss at the sites of both the medial and lateral incisions; 
there was muscle defect with atrophy to the quadriceps region 
and internal rotation of the right leg without pelvic shift 
was noted.  The veteran had no sensory loss other than in the 
regions of his scars.  He had right knee flexion to 98 
degrees and extension to 20 degrees.


The veteran underwent another VA examination in July 1998, in 
order for the veteran's lower back to be further examined.  
It was noted that the right leg was 1.75 inches shorter than 
the left leg.  Upon examination of the spine, the veteran was 
able to forward flex to 60 degrees and backward extend to 10 
degrees with pain on motion.  Deformity of the inferior 
articular plates of L-3, L-4, and L5 was diagnosed as was 
lumbago.

In May 1999, the veteran underwent another orthopedic VA 
examination and again complained of pain in his right knee, 
hip and low back.  He also related difficulty walking due to 
pain, weakness, stiffness and instability in the right leg 
with flare-ups following overuse.  The veteran stated that he 
remained employed on a full-time basis.  Upon examination, he 
was noted to have well-healed scars which were flesh-colored 
and nontender with no retraction.  The right leg was reported 
to be six centimeters shorter than the left and positive 
bilateral lumbosacral spasm with prominent right pelvic tilt 
secondary to the shortening of the right leg was noted.  The 
veteran had a markedly altered gait for which he used a cane.

VA orthopedic examination performed in August 2000, revealed 
tenderness of the medial and lateral joints of the right knee 
with a normal range of motion from 0 to 140 degrees and 4+/5 
strength as opposed to the 5/5 strength found in the left 
knee.  The examiner also noted 15 degrees of internal 
rotation malalignment of the right femur.  On examination of 
the veteran's back, he had no tenderness with 80 degrees of 
forward flexion and 25 degrees of backward extension.  
Straight leg raise was negative and lower extremity sensation 
and deep tendon reflexes were normal.

A.
Shortening of the Right Leg

Shortening of the veteran's right leg has been evaluated 
using the criteria of 38 C.F.R. Section 4.71a, Diagnostic 
Code 5275, which allows for the assignment of a 60 percent 
evaluation when there is evidence of over 4 inches of 
shortening of a bone in the lower extremity, a 50 percent 
evaluation when the shortening is 3.5 to 4 inches, a 40 
percent evaluation when there is 3 to 3.5 inches of 
shortening, a 30 percent evaluation when there is 2.5 to 3 
inches of shortening, a 20 percent evaluation when the 
shortening is shown to be 2 to 2.5 inches, and a 10 percent 
evaluation is assigned when there is evidence of a 1.25 to 2 
inch shortening of a bone in a lower extremity.

Given the evidence as outlined above, the veteran is assigned 
the most advantageous rating available for the shortening of 
his right leg.  There is only one examination, that performed 
in May 1971, which showed anything other than a 1.5 to 2 inch 
shortening of the right leg.  The May 1971 examination found 
a 3 inch shortening of the right lower extremity and the 40 
percent evaluation assigned is based upon that finding.  
There is nothing in the medical evidence to suggest that the 
veteran has a greater shortening than 3 inches, thus a higher 
schedular evaluation is not appropriate for assignment and 
the veteran's appeal in this regard is denied.

B.
Injury to Muscle Group XIV

The veteran's right leg muscle injury has been evaluated 
using the criteria of 38 C.F.R. Section 4.73, Diagnostic Code 
5314, which allows for the assignment of evaluations when 
there is impairment in the extension of the knee, 
simultaneous flexion of the hip and flexion of the knee, 
tension of the fascia lata and iliotibial band, and 
impairment of the hamstrings synchronizing the hip and the 
knee.  Under this diagnostic code, a 40 percent evaluation is 
assigned for severe impairment, a 30 percent evaluation is 
assigned for moderately severe impairment, a 10 percent 
evaluation is assigned for moderate impairment, and a 
noncompensable evaluation is assigned when there is evidence 
of only slight impairment.

38 C.F.R. Section 4.56 sets out the criteria for evaluating 
muscle disabilities.  Specifically, a slight disability is a 
simple wound of muscle without debridement or infection.  
There must be objective findings of minimal scarring with no 
evidence of fascia defect, atrophy, or impaired tonus.  In 
order to be deemed "slight," there must be no impairment of 
function or metallic fragments retained in the muscle tissue.  
A moderate disability is a through-and-through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection.  There must be objective findings of scarring, 
small or linear, indicating a short track of missile through 
the muscle tissue.  There must also be some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  And, there must be a record of consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability.  For VA purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.

In order for a muscle injury to be deemed moderately severe, 
the wound must be a through-and-through or deep penetrating 
wound by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  There must also 
be evidence of scars indicating the track of a missile 
through one or more muscle groups as well as indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance compared with the sound side 
must demonstrate positive evidence of impairment.  A severe 
muscle injury must be a through-and-through or deep 
penetrating wound due to high-velocity missile or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The residuals must be 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in the missile track; palpation shows loss 
of deep fascia or muscle substance, or soft flabby muscles in 
the wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.


Given the evidence as outlined above, the Board finds that 
the assignment of a 40 percent evaluation for severe 
impairment of muscle group XIV is quite generous as there is 
no evidence of ragged, depressed or adherent scarring, flabby 
muscles in the wound area, or severe impairment to strength, 
endurance or coordinated movement.  There is evidence of easy 
fatigability in the right knee, limited motion, some muscle 
loss and a slight loss of strength.  As such, the Board finds 
that the current 40 percent evaluation for muscle injury more 
than adequately reflects the impairment experienced by the 
veteran.  Additionally, there is no higher schedular 
evaluation available for injuries to muscle group XIV.  
Consequently, the Board denies the veteran's request for an 
evaluation higher than 40 percent for injury to muscle group 
XIV.

C.
Scar on the Lateral Aspect of
the Right Thigh

The scar on the lateral aspect of the veteran's right thigh 
has been evaluated using the criteria of 38 C.F.R. Section 
4.118, Diagnostic Code 7804, which allows for the assignment 
of a 10 percent evaluation for superficial scars that are 
tender and painful on objective demonstration.  Scars may 
also be evaluated based on limitation of function of the 
affected part.  Higher evaluations are allowed for 
disfiguring scars if they are located on the head, face or 
neck.

Based on the evidence of record, the Board finds that the 10 
percent evaluation assigned for the veteran's scar on the 
lateral aspect of his right thigh is appropriate as there is 
objective evidence that it has been tender and painful at 
times.  The fact that it has not always been found to be 
painful is not sufficient evidence to assign a lower 
evaluation.  And, there is no schedular evaluation higher 
than 10 percent available for scars of this nature.  Although 
the veteran asserts that he is unable to wear short pants 
because he finds the scars to be disfiguring, higher 
evaluations are only assigned for disfiguring scars when they 
are located on the head, face or neck.  Thus, the Board 
denies the veteran's request for a higher disability 
evaluation for the scar on the lateral aspect of the right 
thigh.

D.
Low Back Disability

The veteran's deformity of the inferior articular plates of 
the lumbar spine have been evaluated using the criteria of 38 
C.F.R. Section 4.71a, Diagnostic Code 5295, which allows for 
the assignment of evaluations when there is evidence of 
lumbosacral strain.  A 40 percent evaluation is assigned when 
there is evidence of severe impairment with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing or irregularity of the joint spaces, or some of 
the above with abnormal mobility on forced motion; a 20 
percent evaluation is assigned when there is evidence of 
lumbosacral strain with muscle spasm on extreme forward 
bending and loss of lateral spine motion; and, a 10 percent 
evaluation is assigned when there is lumbosacral strain with 
characteristic pain on motion.

Back disabilities may also be evaluated based on limitation 
of motion under Diagnostic Code 5292, disc disease under 
Diagnostic Code 5293, and based on injury and weakness under 
Diagnostic Code 5294.  Because the limitation of motion in 
the veteran's lower back is minimal and his complaints are 
primarily of pain on motion, the Board finds that the 
diagnostic code under which the veteran's disability is 
currently assessed is the most appropriate.  The Board notes, 
however, that 38 C.F.R. Sections 4.40 and 4.45 require the 
Board to consider the veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The United States Court of Appeals for Veterans 
Claims (Court) interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by the veteran.  In accordance therewith, the veteran's 
reports of pain on motion have been considered in conjunction 
with the Board's review of the limitation of motion 
diagnostic codes.

Following a complete review of the evidence as outlined 
above, the Board finds that the 10 percent evaluation 
assigned based on evidence of pain on motion due to deformity 
of the articular plates of L-3, L-4, and L-5 most accurately 
reflects the disability experienced by the veteran.  There is 
no evidence of muscle spasm on extreme forward bending, loss 
of lateral spine motion, or of a listing of the spine.  His 
limitation of motion cannot be characterized as anything 
other than slight and there is no evidence of injury or 
disease of the spine.  Accordingly, the Board finds that the 
assignment of a 10 percent evaluation is proper and there is 
no suggestion in the record that staged ratings would be 
required.  As such, the veteran's request for a higher 
initial evaluation for his back disability is denied.

E.
Right Knee Arthritis and
Internal Rotation of the Right Leg

The veteran has requested that his right knee arthritis and 
internal rotation of the right leg be assigned separate 
ratings.  38 C.F.R. Section 4.25 states that except as 
otherwise provided in the rating schedule, all disabilities, 
including those arising from a single entity, are to be rated 
separately.  One exception to this general rule, however, is 
the anti-pyramiding provision of 38 C.F.R. Section 4.14, 
which states that evaluation of the same disability under 
various diagnoses is to be avoided.  See also Fanning v. 
Brown, 4 Vet. App. 225 (1993).  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994). 

Traumatic arthritis is evaluated under 38 C.F.R. 
Section 4.71a, Diagnostic Code 5010, which directs the rating 
of arthritis due to trauma and substantiated by x-ray 
findings to be performed under the diagnostic code for 
degenerative arthritis.  Diagnostic Code 5003 sets out the 
criteria for evaluating degenerative arthritis which is 
established by x-ray findings.  This diagnostic code allows 
for two methods of assigning disability evaluations.  
Specifically, the disability may be rated on the basis of 
limitation of motion when it is objectively shown using the 
diagnostic codes associated with the specific joint or joints 
involved, or, in the absence of limitation of motion, a 10 
percent evaluation will be assigned when there is evidence of 
involvement of two or more major joints or two or more minor 
joint groups, and a 20 percent evaluation will be assigned 
when there is evidence of involvement of two or more major 
joints or two or more minor joint groups with occasional 
incapacitating exacerbations.

Based on a complete review of the record and the symptoms for 
which evaluations have been assigned for the veteran's right 
leg disabilities, the Board finds that the veteran's 
complaints of pain on motion in his right knee, which have 
been found to be a result of the service-connected trauma, 
present a separate disability for which a separate rating may 
be assigned.  Objective medical evidence reveals that the 
veteran's right knee extension was limited to 20 degrees in 
1998, but that he had a normal range of motion, including 
extension to 0 degrees, in 2000.  Treatment records do not 
show consistent findings of limitation of motion.  As such, 
the Board finds that the one time finding of a 20 degree 
limitation is not reflective of the veteran's overall 
disability picture.  In an effort to assign the most 
favorable evaluation for the veteran's right knee disability, 
however, the Board finds that the assignment of a 10 percent 
evaluation based on pain on motion is appropriate.  This 
finding is based in part upon the Board's consideration of 
38 C.F.R. Sections 4.40 and 4.45, and in accordance with 
38 C.F.R. Section 4.59 which requires consideration of 
painful motion with any form of arthritis.  Therefore, the 
Board hereby grants a separate 10 percent disability 
evaluation for the veteran's traumatic arthritis of the right 
knee.

As for the internal rotation of the veteran's right knee, the 
Board finds that separate and additional disability is not 
shown and a separate rating is not warranted.  Specifically, 
the veteran's pain, limitation and muscle injury have all 
been evaluated individually and the veteran does not present 
any different complaints associated with his ability to 
internally rotate his right leg.  Without evidence of 
separate disability, the Board finds that allowing for a 
separate rating for internal rotation would be duplicative or 
overlapping.  As a consequence, the Board denies the 
veteran's request for a separate disability evaluation for 
the internal rotation of his right leg.

F.
Extra-schedular Evaluation

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected disabilities.  In fact, he 
continues to be employed on a full-time basis and only misses 
work for routine medical appointments.  He has not required 
frequent periods of hospitalization and treatment records are 
void of any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings.  The Board does not 
doubt that limitation caused by pain and fatigue in a lower 
extremity and the lower back would have an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the evaluations assigned 
in this decision adequately reflect the clinically 
established impairments experienced by the veteran.

II.
Post-traumatic Stress Disorder

The veteran is diagnosed as having post-traumatic stress 
disorder as a result of his combat service in the Republic of 
Vietnam.  He is treated with medication for symptoms such as 
difficulty sleeping.  The veteran does not attend counseling.  
He maintains full-time employment and is married and living 
with his wife of over thirty years.

Upon VA examination in May 1998, the veteran complained of 
sleep disturbance due to occasional nightmares, anxiety, and 
the need to avoid people.  He related working long hours as a 
railroad engineer, getting along with his co-workers, and 
only missing work for routine medical appointments.  Upon 
examination, he was found to be well-groomed and cooperative 
with coherent and relevant speech; his thoughts were goal-
directed and there was no indication of hallucinations or 
suicidal or homicidal ideas.  The veteran stated that he did 
not trust people, but there was no evidence of delusional 
thought and his affect was appropriate.  The veteran was 
alert and oriented with a tendency to think concrete.  A 
Global Assessment of Functioning score of 52 was assigned, 
reflecting moderate symptoms.

The veteran's post-traumatic stress disorder has been 
evaluated using Diagnostic Code 9411 of 38 C.F.R. 
Section 4.130, which sets forth the criteria for evaluating 
post-traumatic stress disorder using a general rating 
formula for mental disorders outlined in Diagnostic Code 
9440.  The general rating formula for mental disorders is as 
follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships...........................70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events)......30 percent

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication.............10 percent

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to 
require continuous medication............0 percent

Given the evidence as outlined above, the Board finds that 
the veteran has social impairment due to his distrust of 
people and tendency to isolate himself.  His industrial 
capability is not impaired as there is no evidence to suggest 
that he experiences any reduction in his reliability or 
productivity, nor any decrease in work efficiency.  The 
veteran does not report any periods of inability to perform 
his job duties as a result of psychiatric symptoms.  In fact, 
he reports being asked to work overtime on occasions to fill 
in for other people, as well as getting along with his co-
workers.  The veteran's treatment records do not reveal 
significant psychiatric symptoms such as abnormal speech, 
difficulty understanding complex commands, impaired judgment, 
or impaired abstract thinking so as to meet the criteria for 
a disability evaluation higher than 30 percent.  Accordingly, 
the Board finds that the 30 percent schedular evaluation 
assigned for post-traumatic stress disorder is appropriate 
and there is no evidence of exceptional or unusual 
circumstances to require the assignment of an extra-schedular 
evaluation.  Therefore, the veteran's request for a higher 
evaluation for post-traumatic stress disorder is denied.

III.
Tinnitus and Hearing Loss

The veteran has complaints of bilateral tinnitus and hearing 
loss predominantly in the left ear.  Private audiological 
testing performed in May 1997 revealed auditory thresholds in 
the left ear at frequencies of 500, 1000, 2000, 3000, and 
8000 Hertz of 5, 5, 0, 20, and 20 decibels, respectively, 
with 100 percent speech recognition.

The veteran underwent VA audiologic evaluation in January 
1999, and was found to have auditory thresholds in the left 
ear at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz 
of 20, 15, 10, 10, and 60 decibels, respectively, with 80 
percent speech recognition.  He had auditory thresholds in 
the right ear at the same frequencies of 15, 10, 5, 10, and 
30 decibels, respectively, with 84 percent speech 
recognition.  The veteran related having persistent bilateral 
tinnitus which increased when he felt pressure in his ears.  
His hearing loss and tinnitus were related to noise exposure 
in service.

The veteran submitted a private audiologic report dated in 
November 1999 which revealed auditory thresholds in the left 
ear at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz 
of 5, 5, 5, 30, and 60 decibels, respectively, with 92 
percent speech recognition.  He had auditory thresholds in 
the right ear at the same frequencies of 5, 10, 5, 15, and 40 
decibels, respectively, with 92 percent speech recognition.

38 C.F.R. Section 4.87, Diagnostic Code 6260, allows for the 
assignment of a 10 percent rating for bilateral recurrent 
tinnitus.  There are no schedular criteria for a higher 
disability evaluation.  Because the evidence shows that the 
veteran has bilateral recurrent tinnitus, the Board finds 
that the assignment of a 10 percent evaluation is 
appropriate.  There is no evidence of exceptional or unusual 
circumstances so as to allow for the assignment of a higher 
evaluation on an extra-schedular basis.  Therefore, the 
veteran's request for a higher disability evaluation for 
tinnitus is denied.

Diagnostic Code 6100 sets out the criteria for evaluating 
hearing impairment using puretone threshold averages and 
speech discrimination scores.  Numeric designations are 
assigned based upon a mechanical use of tables found in 
38 C.F.R. Section 4.85; there is no room for subjective 
interpretation.  Scores are simply matched against Table VI 
to find the numeric designation, then the designations are 
matched with Table VII to find the percentage evaluation to 
be assigned for the hearing impairment.  

Using the findings of the January 1999 VA audiologic 
evaluation, which shows the most significant hearing loss of 
all tests of record, the Board assigns a numeric designation 
of III to the veteran's left ear and a II to his right ear 
using Table VI.  Matching these designations in Table VII 
results in the assignment of a noncompensable evaluation.  
There is no evidence of exceptional patterns of hearing 
impairment to allow for the assignment of different numeric 
designations pursuant to 38 C.F.R. Section 4.86, and there is 
no evidence of exceptional or unusual circumstances to allow 
for the assignment of a compensable evaluation on an extra-
schedular basis.  Consequently, the veteran's request for a 
compensable evaluation for hearing loss is denied. 


ORDER

Entitlement to an initial evaluation higher than 40 percent 
for shortening of the right leg is denied.

Entitlement to a disability evaluation higher than 40 percent 
for the residuals of a gunshot wound to the medial aspect of 
the right thigh injuring muscle group XIV is denied.

Entitlement to a disability evaluation higher than 10 percent 
for a scar on the lateral aspect of the right thigh is 
denied.

Entitlement to an initial evaluation higher than 10 percent 
for deformity of the inferior articular plates of L-3, L-4, 
and L-5 is denied.

Entitlement to a disability evaluation higher than 30 percent 
for post-traumatic stress disorder is denied.

Entitlement to an initial disability evaluation higher than 
10 percent for tinnitus is denied.

Entitlement to an initial compensable evaluation for left ear 
hearing loss is denied.

Entitlement to a separate 10 percent disability evaluation 
for traumatic arthritis of the right knee is granted.

Entitlement to a separate rating for internal rotation of the 
right knee is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

